Name: Commission Regulation (EC) NoÃ 1857/2005 of 14 November 2005 amending Regulation (EC) NoÃ 1864/2004 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries
 Type: Regulation
 Subject Matter: Asia and Oceania;  EU finance;  agricultural activity;  tariff policy;  foodstuff;  Europe
 Date Published: nan

 15.11.2005 EN Official Journal of the European Union L 297/9 COMMISSION REGULATION (EC) No 1857/2005 of 14 November 2005 amending Regulation (EC) No 1864/2004 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 15(1) thereof, Whereas: (1) Commission Regulation (EC) No 1864/2004 (2) opens tariff quotas of imports into the Community of preserved mushrooms of the genus Agaricus. (2) Due to the conclusion of Additional Protocols to the Europe Agreements with Bulgaria and Romania, approved by Council and Commission Decisions 2005/430/EC, Euratom (3) and 2005/431/EC, Euratom (4), the duty rates for products originating in Romania and the tariff quotas for products originating in Bulgaria laid down in Regulation (EC) No 1864/2004 should be modified. (3) The Additional Protocols to the Europe Agreements with Bulgaria and Romania, approved by Council and Commission Decisions 2005/430/EC, Euratom and 2005/431/EC, Euratom started to apply as of 1 August 2005. The present Regulation should therefore be made applicable as of that date. (4) Regulation (EC) No 1864/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1864/2004 is amended as follows: 1. In Article 1(2), the second subparagraph is replaced by the following: However, no duty shall apply in respect of products originating in Romania (Order No 09.4726) and Bulgaria (Order No 09.4725). 2. Annex I is replaced by the following: ANNEX I Volume and period of application of tariff quotas referred to in Article 1(1) in tonnes (drained net weight) Country of origin 1 January to 31 December of each year Bulgaria 2 887,5 (5) Romania 500 China 23 750 Other countries 3 290 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 325, 28.10.2004, p. 30. (3) OJ L 155, 17.6.2005, p. 1. (4) OJ L 155, 17.6.2005, p. 26. (5) As from 1 January 2006, the allocation for Bulgaria shall be increased by 275 tonnes each year.